Exhibit 10.4

 





SEPARATION AGREEMENT AND RELEASES

 

 

This Separation Agreement and Releases (“Separation Agreement”) is made and
entered into as of the 29th day of February, 2016, by and between Stanley Miele
(hereinafter “Executive”) and Sucampo Pharmaceuticals, Inc. (“SPI”), a
corporation organized under the laws of the State of Delaware, and its
affiliates (hereinafter collectively referred to as the “Company”).

 

WHEREAS, Executive and SPI are parties to an Employment Agreement dated as of
October 21, 2014 (hereinafter, the “Employment Agreement”);

 

WHEREAS, Executive and SPI intend to settle any and all claims that Executive
may have against SPI as a result of any act, occurrence, decision, event or
omission occurring at any time prior to the signing of this Separation
Agreement, including, but not limited to, any matter or fact arising out of
Executive’s employment with SPI, compensation during the employment, the
termination of Executive’s employment, or the events giving rise to the
Employment Agreement or this Separation Agreement;

 

WHEREAS, the parties agree that this Separation Agreement supersedes the all the
terms and conditions set forth in the Executive’s Employment Agreement dated
October 21, 2014, except for the provisions of Article 5 containing the
non-compete agreement as set forth in Section 9 below.

 

WHEREAS, the parties have had extensive negotiations concerning the terms and
conditions of the Executive’s separation arrangement from SPI, and they have
agreed upon such terms and conditions as set forth in this Separation Agreement.



 



NOW, THEREFORE, in consideration of the payments and benefits, obligations and
covenants all contained herein, the parties agree as follows:

 

1. Termination of Employment. On January 4, 2016, SPI notified the Executive
that the Executive’s last day of employment with SPI SPI will be February 29,
2016 (the “Separation Date”). As a condition for receiving the consideration set
forth in this Separation Agreement, the Executive agreed to continue performing
services for SPI until February 29, 2016. Between January 8, 2016 and February
29, 2016, Executive will be relieved of specific day-to-day duties, and will
provide such consulting or other services and special assignments (“Special
Services”) as may be requested periodically by Peter Greenleaf, Chief Executive
Officer, or an assigned, equivalent or successor officer (hereafter “Authorized
Agent”). As part of the required Special Services, Executive agrees to cooperate
fully with SPI to complete the transition of matters with which Executive is
familiar or for which he was responsible and to make himself reasonably
available to SPI or its representatives to answer questions, provide
information, or otherwise assist in matters with which Executive has been
involved or has relevant information or experience.

 



2. Consideration. Executive understands that any payments or benefits paid or
granted to him pursuant to this Separation Agreement represent consideration for
signing this Separation Agreement SPI and are not salary, wages or benefits to
which Executive was already entitled. Provided the Executive fulfilled his
promise to continue working through February 29, 2016, SPI agrees to provide the
Executive with the following payments and benefits. Executive understands that
he will not receive any payments or benefits from SPI unless (a) he executes
this Separation Agreement during the period February 29, 2016 – March 4, 2016
and does not revoke it within the time period specified in Section 17, and (b)
he complies with all obligations



 



2

 



in this Separation Agreement and does not breach it. Pursuant to the terms of
this Separation Agreement, Executive will receive the following benefits:

 

a.Payment of Executive’s base salary for the period from January 4, 2016 through
the Separation Date (the “Notice Period”), which amounts to Forty-Three Thousand
Four Hundred Thirty Five Dollars and Eleven cents ($43,435.11), less all
applicable taxes and withholdings;

 

b.Payment for any accrued and unused PTO through February 29, 2016;

 



c.A lump sum payment of Two Hundred Seventy-Five Thousand Four Hundred and Forty
Two Dollars and Eleven cents ($275,442.11), less all applicable taxes and
withholdings, to be made by no later than ten (10) business days following the
expiration of the revocation period in Section 17 without any revocation having
occurred;

 

d.A lump sum payment of One Hundred Sixty Eight Thousand Nineteen Dollars and
Sixty Nine cents ($168,019.69) less all taxes and withholdings, which is
intended to replace the 2015 bonus Executive did not earn. to be made by no
later than ten (10) business days following the execution of this Separation
Agreement without any revocation having occurred;

 

e.In the event Executive elects COBRA, the COBRA continuation premium payments
will be made by SPI during the twelve (12) month period



3

 

following the Separation Date, or until the first date on which Executive is
enrolled in another health insurance plan, whichever is sooner;

 

f.Accelerated vesting of Executive’s unvested SPI stock options listed below,
which constitute all of Executives’ unvested SPI stock options:

 

i.8,334 options with $6.75 exercise price and grant date of September 11, 2014;

 

ii.2,299 options with exercise price of $14.82 and grant date of March 4, 2015;
and

 

iii.18,701 options with exercise price of $14.82 and grant date of March 4,
2015;

 

g.A letter of reference from SPI’s CEO containing language to be mutually agreed
upon by Executive and the CEO; and

 

h.SPI will pay for the cost of twelve months of outplacement services for
Executive with Challenger, Gray & Christmas Inc. (“Outplacement Services”). This
twelve-month period will begin when Executive begins using the Outplacement
Services, which must be no later than February 29, 2016. Employer will make
payment directly to Challenger, Gray & Christmas Inc. for the Outplacement
Services.

 

3. Release of Claims by Executive. In exchange for the consideration provided by
SPI set forth above in Section 2, the Executive agrees to waive SPI any and all
claims, known

4

 



and unknown, that Executive may have against SPI, its predecessors, successors,
and assigns, and their respective boards of directors, board committees,
officers, directors, shareholders, agents, employees, and insurers (the
“Released Parties”), as of the effective date of this Separation Agreement.

 

a.                   Executive understands and agrees that Executive’s release
of claims in this Separation Agreement includes, but is not limited to, any
claims Executive may have under Title VII of the Federal Civil Rights Act of
1964, as amended; the Americans with Disabilities Act, the Equal Pay Act, the
Fair Labor Standards Act, the Employee Retirement and Income Security Act, the
Age Discrimination in Employment Act, the Family and Medical Leave Act, the
Maryland Fair Employment Practices Statute (formerly referred to as Article 49
B) - MD. Code Ann., State Gov't § 20-601 et seq.; Maryland Lily Ledbetter Civil
Rights Restoration Act - MD. Code Ann., State Gov't § 20-607 (b); Maryland Equal
Pay Law- MD. Code Ann., Lab. & Emp. § 3-301 et seq.; Maryland Wage Payment and
Collection Law - MD. Code Ann., Lab. & Emp. § 3- 501 et seq.; Maryland Wage Hour
Law - MD. Code Ann., Lab. & Emp. § 3-401 et seq.; Maryland Worker's Compensation
Act - MD. Code Ann., Lab. & Emp. § 9-101 et seq.; Maryland Occupational Safety
and Health Law - MD. Code Ann., Lab. & Emp. § 5-101 et seq.; or any other
federal, state, or local statute, ordinance, or law.

 

b.                  Executive also understands that Executive is waiving all
other claims, known and/or unknown, whether grounded in contract or tort
theories, including, but not limited to, wrongful discharge, breach of contract,
tortious interference with contractual relations, promissory estoppel,
detrimental reliance, breach of the implied covenant of good faith and fair
dealing, breach of express or implied promise, breach of manuals or other
policies, breach of fiduciary duty, assault, battery, fraud, invasion of
privacy, intentional or negligent

5

 



misrepresentation, defamation, including libel, slander, discharge defamation
and self- publication defamation, discharge in violation of public policy,
whistleblower, intentional or negligent infliction of emotional distress, or any
other theory, whether legal or equitable.

 

c.                   Executive will not institute any lawsuit against the
Released Parties based on any claims, known and/or unknown as of the effective
date of this Separation Agreement.

 

d.                  To the extent required by law, nothing contained in this
Separation Agreement will be interpreted to prevent Executive from filing a
charge with a governmental agency or participating in or cooperating with an
investigation conducted by a governmental agency. However, Executive agrees that
Executive is waiving the right to any monetary damages or other individual legal
or equitable relief from the Released Parties related to any claim, known or
unknown, as of the effective date of this Separation Agreement. .

 

e.                   Notwithstanding any of the foregoing, by signing this
Separation Agreement, Executive does not waive Executive’s right to: (i) any
rights or benefits Executive may have related to vested accrued benefits under
the terms of SPI’s benefit plans; (b) seek benefits under applicable workers’
compensation and/or unemployment compensation statutes;

(iii) be indemnified by SPI pursuant to the terms of its bylaws and the law of
the State of Delaware; (iv) pursue claims which by law cannot be waived by
signing this Separation Agreement; (v) enforce this Separation Agreement; and/or
(f) challenge the validity of this Separation Agreement.

 

f.                   Executive agrees that, if he challenges the validity of
this Separation Agreement, he will forfeit all amounts payable by SPI under this
Separation Agreement. Executive also agrees that if he violates this Separation
Agreement by suing any of the Released

6

 



Parties, in the event that the Released Party is the prevailing party, Executive
will pay all costs and expenses of defending against the suit incurred by the
Released Party, including reasonable attorneys’ fees, and return all payments
received by Executive on or after the Separation Date.

 

g.                  Executive hereby acknowledges and states that Executive has
read this Separation Agreement; this Separation Agreement is written in language
which is understandable to Executive; that Executive fully appreciates the
meaning of the terms of this Separation Agreement, and that Executive enters
into this Separation Agreement freely and voluntarily.

 

5. Confidentiality. Executive agrees that this Separation Agreement and the
Employment Agreement are confidential and agrees not to disclose any information
regarding the terms of this Separation Agreement or the Employment Agreement,
except to his immediate family and any tax, legal or other counsel he has
consulted regarding the meaning or effect hereof or as required by law, and he
will instruct each of the foregoing not to disclose the same to anyone. SPI
agrees to disclose any such information only to any tax, legal or other counsel
of SPI as required by law. Further, Executive shall not affirmatively make any
public or private statements about his employment or separation from SPI except
to his immediate family and any tax, legal or other counsel he has retained,
unless authorized in writing by SPI; except however, that in response to any
inquires from any media or third party, Executive only can state that “Executive
and SPI have agreed to part ways on an amicable basis upon the conclusion of the
Employment Agreement.” SPI shall provide dates of employment and positions held
by Executive in response to any inquiry made by a third party for any purpose
regarding Executive’s employment by SPI, and shall not be required to provide
any other reference for Executive, whether oral or written, other than the
letter of reference described in Section 2(e) of this Separation Agreement.

7

 



6. Executive Cooperation. As long as there is no conflict between Executive’s
legal interests and those of the Released Party at issue, Executive agrees that
he shall, to the extent reasonably requested in writing, cooperate with and
serve in any capacity requested by the Released Party in any investigation
and/or threatened or pending litigation (now or in the future) in which the
Released Party is a party, and regarding which Executive, by virtue of his
employment with SPI, has knowledge or information relevant to said investigation
or litigation including, but not limited to (i) meeting with representatives of
the Released Party to prepare for testimony and to provide truthful information
regarding his knowledge, (ii) acting as the Released Party’s representative, and
(iii) providing, in any jurisdiction in which the Released Party requests,
truthful information or testimony relevant to the investigation or litigation.
Company agrees to reimburse Executive’s reasonable expenses incurred for his
cooperation under this Section 7.

 

Executive also agrees to cooperate with the Released Party and its counsel in
connection with any matters relating to the Released Party in which Executive
has been compelled, by subpoena or other compulsory, to testify or produce
documents. Executive shall provide notice to SPI and the Released Party at issue
(if not SPI) within 48 hours of receiving such notice and agrees to (i) meet
with the Released Party’s representatives and attorneys (ii) provide the
attorneys with any documents requested, and (iii) prepare for any appearance
with the Released Party’s attorneys.

 

Executive, at his own expense, may retain his own counsel, in lieu of or in
addition to, Released Party’s counsel. Executive’s appointment of his own
counsel shall in no way interfere with his obligation to cooperate with Released
Party as described herein.

8 

 



7. Mutual Non-Disparagement. Executive and SPI agree that, at all times
following the signing of this Separation Agreement, they shall not engage in any
defamation or willful and malicious disparagement of the other. Executive
acknowledges that the only persons whose statements may be attributed to SPI for
purposes of this Separation Agreement not to make disparaging statements shall
be each member of the Board of Directors of the SPI and each of SPI's senior
executive officers. Nothing in this Separation Agreement prevents SPI from
responding to subpoenas, government inquiries or other obligations they may have
under the law or from reporting criminal activities to appropriate authorities.

 

8. Employment Agreement Provisions Incorporated Into Separation Agreement.
Executive and SPI will be bound by and comply with all provisions of Article 5
of the Employment Agreement, for the durations expressly stated in Article 5,
all of which are incorporated by reference into this Separation Agreement. Aside
from Article 5 of the Employment Agreement, which is incorporated herein, this
Separation Agreement contains the entire agreement of the parties with respect
to the subject matter hereof and supersedes all other agreements, oral or
written, heretofore made with respect thereto including, without limitation, the
Employment Agreement. In addition, no provision of this Separation Agreement may
be amended, modified, changed, altered, or supplemented except by a writing that
is signed by Executive and by SPI.

 

9. Indemnification Rights. In the event Executive is named as a defendant in a
lawsuit because of his role as an officer, manager, or employee of SPI,
Executive shall be entitled to the same indemnification rights and directors and
officers liability coverage he had while employed by SPI. In any such lawsuit,
SPI shall have the option of designating counsel

9 

 



for Executive and Executive agrees that his counsel shall enter into a joint
defense agreement with the attorneys for SPI and any of its officers, directors,
shareholders, employees, or other agents or representatives with respect to
their common defense.

 

10. Severability. Any provisions of this Separation Agreement that may be
prohibited by, or unlawful or unenforceable under, any applicable law of any
jurisdiction shall, as to such jurisdiction, be ineffective without affecting
any other provision hereof. To the full extent, however, that the provisions of
such applicable law may be waived, they are hereby waived, to the end that this
Separation Agreement be deemed to be a valid and binding agreement enforceable
in accordance with its terms.

 

11. Controlling Law. This Separation Agreement has been entered into by the
parties in the State of Maryland and shall be continued and enforced in
accordance with the laws of Maryland.

 

12. Arbitration. Any controversy, claim, or breach arising out of or relating to
this Separation Agreement or the breach thereof shall be settled by arbitration
in the State of Maryland in accordance with the rules of the American
Arbitration Association for commercial disputes and the judgment upon the award
rendered shall be entered by consent in any court having jurisdiction thereof;
provided, however, that this provision shall not preclude SPI from seeking
injunctive or similar relief from the courts to enforce its rights under the
Employment Covenants set forth in Article 5 of the Employment Agreement as
incorporated into this Separation Agreement.

 

13. Assignments. Subject to obtaining Executive’s prior approval, which shall
not be unreasonably withheld or delayed, SPI shall have the right to assign this
Separation Agreement

10 

 



and to delegate all rights, duties and obligations hereunder to any entity that
controls SPI, that SPI controls or that may be the result of the merger,
consolidation, acquisition or reorganization of SPI and another entity.
Executive agrees that this Separation Agreement is personal to Executive and
Executive’s rights and interest hereunder may not be assigned, nor may
Executive’s obligations and duties hereunder be delegated (except as to
delegation in the normal course of operation of SPI), and any attempted
assignment or delegation in violation of this provision shall be void.

 

14. Eligibility Requirements/Applicable Data. To be eligible for the January
2016 Reduction In Force (the “January 2016 RIF”), the individual must have been
employed by SPA as of January 1, 2016. SPA conducted the January 2016 RIF to
reduce its operating expenses and streamline its business operations. In
selecting eligible employees in your organizational unit, Sales & Marketing, for
the January 2016 RIF, SPA considered (a) whether the employee occupied a
function or position that was being or had been eliminated; and (b) the extent
to which the employees’ existing skills met the current and anticipated demands
of the employee’s current position and SPA’s overall business strategy.

 

Attached as Exhibit A is a list of the job titles and ages of all individuals in
Sales & Marketing eligible for/selected for the January 2016 RIF. Attached as
Exhibit B is a list of the ages of all individuals in Sales & Marketing who are
ineligible/were not selected for/the January 2016 RIF.

 

15.          Return of Property. Executive affirms that he has delivered to SPI
all Company Materials (as defined in Section 5.4 of the Employment Agreement)
that were in Executive’s possession or under Executive’s control, as well as any
other SPI property not included in the definition of Company Materials.
Executive affirms that SPI is not in possession of any of Executive’s property.

11 

 



16. Revocation Period.

 

EXECUTIVE AFFIRMS THAT HE RECEIVED THIS AGREEMENT ON JANUARY 8, 2016. EXECUTIVE
IS ADVISED THAT HE HAS UNTIL MARCH 4, 2016 WHICH IS OVER FORTY-FIVE (45)
CALENDAR DAYS, TO CONSIDER THIS AGREEMENT. EXECUTIVE AFFIRMS THAT HE CONSULTED
WITH HIS ATTORNEY BEFORE SIGNING THIS AGREEMENT.

 

EXECUTIVE MAY REVOKE THE PORTION OF THIS AGREEMENT THAT WAIVES ALL CLAIMS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA) FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY EXECUTIVE SIGNS THIS AGREEMENT. ANY REVOCATION
WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO MAX DONLEY, EVP, GLOBAL HR,
IT AND STRATEGY, AT 805 KING FARM BLVD., SUITE 550, ROCKVILLE, MD 20850, AND
STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT." THE REVOCATION MUST BE
PERSONALLY DELIVERED TO MAX DONLEY OR HIS DESIGNEE, OR MAILED TO MAX DONLEY AND
POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EXECUTIVE SIGNS THIS AGREEMENT.
EXECUTIVE AND SPI AGREE THAT $275,442.11 OF THE CONSIDERATION SET FORTH IN
SECTION 2 OF THIS AGREEMENT IS ALLOCATED TO EXECUTIVE’S RELEASE OF ADEA CLAIMS.

 

EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT, DO NOT RESTART OR AFFECT IN

 



12 

 

ANY MANNER THE ORIGINAL CONSIDERATION PERIOD, WHICH WAS OVER FORTY-FIVE CALENDAR
DAYS. IF THE EXECUTIVE EFFECTIVELY REVOKES THE WAIVER OF AGE CLAIMS NOTED ABOVE,
ALL OTHER TERMS AND CONDITIONS OF THIS SEPARATION AGREEMENT WILL REMAIN IN FULL
FORCE AND EFFECT.

 

BY SIGNING BELOW, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS SEPARATION AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL
CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST THE RELEASED PARTIES.

 

  Signature  /s/ Max Donley             Name Max Donley             Title
Executive Vice President, Global Human Resources, Information Technology and
Strategy             Date March 4, 2016  

 

  Signature  /s/ Stanley Miele             Name Stanley Miele             Title
Chief Commercial Officer             Date February 29, 2016  

 

 



13 

 

EXHIBIT A

 

INDIVIDUALS IN SALES & MARKETING ELIGIBLE AND/OR SELECTED FOR THE JANUARY 2016
RIF

 



Job Title Age     Chief Commercial Officer 51



 

 



 

 

EXHIBIT B

 

INDIVIDUALS IN SALES & MARKETING INELIGIBLE AND/OR NOT SELECTED FOR THE JANUARY
2016 RIF

Age

 

41

 

 

 

 

 

 

2



--------------------------------------------------------------------------------

